         Case 20-20364-JAD Doc 4-1 Filed 02/02/20 Entered 02/03/20 08:30:04                                            Desc
                  Notice to File Claims (Case Op: Notice Recipients Page 1 of 1
                                                     Notice Recipients
District/Off: 0315−2                       User: admin                           Date Created: 02/03/2020
Case: 20−20364−JAD                         Form ID: 154A                         Total: 30


Recipients submitted to the BNC (Bankruptcy Noticing Center) without an address:
15192396 Uplift, Inc.
                                                                                                                     TOTAL: 1

Recipients of Notice of Electronic Filing:
ust         Office of the United States Trustee      ustpregion03.pi.ecf@usdoj.gov
tr          Ronda J. Winnecour           cmecf@chapter13trusteewdpa.com
aty         Albert G. Reese, Jr.        areese8897@aol.com
                                                                                                                     TOTAL: 3

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Tasha Marie McKenzie          111 Lycoming Drive          Coraopolis, PA 15108
15192371 Aas Debt Recovery In           Pob 129         Monroeville, PA 15146
15192372 Allegent Community Fcu             1001 Liberty Ave Ste 100         Pittsburgh, PA 15222
15192373 Cap1/Justice          Capital One Retail Srvs/Attn: Bankruptcy         Po Box 30258         Salt Lake City, UT
            84130
15192374 Clearview Federal Credit Union            Attn: Bankruptcy        1453 Beers School Road          Coraopolis, PA
            15108
15192375 Cnac − In101           12802 Hamilton Crossing Blvd.          Carmel, IN 46032
15192376 Cnac − Pa112           1561 West Liberty         Pittsburgh, PA 15216
15192377 Comenity Bank/Dress Barn             Attn: Bankruptcy         Po Box 182125         Columbus, OH 43218
15192378 Comenity Bank/Jared            Attn: Bankruptcy         Po Box 182273         Columbus, OH 43218
15192379 ComenityBank/Venus             Attn: Bankruptcy Dept          Po Box 182273         Columbus, OH 43218
15192380 Credit One Bank           Attn: Bankruptcy Department          Po Box 98873         Las Vegas, NV 89193
15192381 ECMC            Attn: Bankruptcy         111 Washington Ave South, Ste 1400          Minneapolis, MN 55401
15192382 Equiant/Thousand Trails           Attn: Bankruptcy         5401 N Pima Rd, Ste 150        Scottsdale, AZ 85250
15192383 Fingerhut          Attn: Bankruptcy        Po Box 1250          Saint Cloud, MN 56395
15192384 HC Processing Center           Attention Bankruptcy         Po Box 708970          Sandy, UT 84070
15192385 JB Robinson/Sterling Jewelers           Attn: Bankruptcy         375 Ghent Rd        Akron, OH 44333
15192386 Monterey Collection Services           Attn: Bankruptcy         4095 Avenida De La Plata         Oceanside, CA
            92056
15192387 Monterey Financial Svc           Attn: Bankruptcy         4095 Avenida De La Plata         Oceanside, CA 92056
15192389 PNC Bank            Attn: Bankruptcy         Po Box 94982: Mailstop Br−Yb58−01−5            Cleveland, OH 44101
15192388 Petland/Comenity           Attn: Bankruptcy         Po Box 183043          Columbus, OH 43218
15192390 Pnc Mortgage           Attn: Bankruptcy         3232 Newmark Drive           Miamisburg, OH 45342
15192391 Portfolio Recovery          Attn: Bankruptcy         120 Corporate Blvd         Norfold, VA 23502
15192393 Santander Consumer USA              Attn: Bankruptcy        10−64−38−Fd7 601 Penn St           Reading, PA 19601
15192392 Santander Consumer USA              Attn: Bankruptcy        10−64−38−Fd7 601 Penn St           Reading, PA 19601
15192394 Td Auto Finance           Attn: Bankruptcy        Po Box 9223          Farmington Hilss, MI 48333
15192395 United Consumer Financial Services            Attn: Bankruptcy         865 Bassett Rd       Westlake, OH 44145
                                                                                                                    TOTAL: 26
